                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

FARM CREDIT LEASING SERVICES CORPORATION                                              PLAINTIFF

v.                               Case No. 4:19-cv-00280-KGB

TODD WELDON SMITH                                                                   DEFENDANT

                                             ORDER

       Pending before the Court are five discovery-related motions (Dkt. Nos. 9, 11, 21, 24, 28).

Having reviewed the motions and related filings in this case, the Court is of the opinion that these

matters should be set for a telephonic hearing. Having informally conferred with counsel for the

parties in this case, the Court will hold a telephonic hearing on the pending discovery-related

matters at 10:00 a.m. CT on Monday, April 13, 2020. The call-in information for the telephonic

hearing is as follows:

       -   Dial-in number: (877) 402-9753
       -   Access code: 5922777

       It is so ordered this 25th day of March, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
